Exhibit10.21 NON-EMPLOYEE DIRECTOR COMPENSATION Cash compensation for non-employee directors is as follows: Position Annual Retainer* All Members (Base) $ Additional Retainers Board Chairman $ Audit Committee Chairman $ Compensation Committee Chairman $ Nominating Committee Chairman $ Audit Committee Member (other than Chairman) $ Audit Committee Member (other than Chairman) $ Audit Committee Member (other than Chairman) $ Strategic Review Committee Chair $ Strategic Review Committee (other than Chair) $ Equity compensation for non-employee directors is as follows: Annual Grants. Each year, immediately following Cardica, Inc.’s Annual Meeting of Stockholders, each non-employee director will be granted an option to purchase 25,000 shares of the Company’s common stock. Each such option will vest monthly over the ensuing year. Initial Grants. Automatically upon becoming a director, any new non-employee director shall be granted an option to purchase 36,100 shares of Cardica, Inc.’s common stock, vesting monthly over three years.
